PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Todolivo S.L.
Application No. 17/326,951
Filed: 21 May 2021
For: Olive tree named 'I-31'

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.183, filed November 15, 2021, requesting waiver of the requirement under 37 CFR 1.55(f)(1) to provide a certified copy of a foreign application.

Applicant requests that the Office waive the requirement under 37 CFR 1.55(f)(1) to provide a certified copy of a foreign application and accept the concurrently filed version of the electronic certified copy of Spanish Plant Breeder’s Rights (PBR) Application No. 20205551, as provided by the Spanish Plant Variety Office, as satisfying 37 CFR 1.55(g). On petition, applicant explains:

[T]he present application is a US Plant Patent Application. The foreign priority application was filed with a foreign Plant Variety Office, not a foreign patent office. In the present application, the foreign priority application (Spanish Plant Breeder’s Rights (PBR) Application No. 20205551) was filed with the Spanish Plant Variety Office. However, the Spanish Plant Variety Office now issues electronic certified copies (see attached) stating:

The Spanish Plant Variety Office no longer issues certified copies in physical document since the entry into force of Law 39/2015, of October 1, of the Common Administrative Procedure of Public Administrations, whose article 14.2, obliges to relate with Public Administrations by electronic means, among others, to legal entities and those who represent them. When the documentation is submitted electronically, any certified copy issued by the administration of a document submitted electronically is considered an original document, since it is the same document submitted electronically.

Thus, neither a physical/paper certified priority document nor participation in a PDX exchange in possible.

Accordingly, as MPEP § 215(II) interprets the requirements of 37 CFR § 1.55, it is not possible for applicant to comply with 37 CFR § 1.55.

Petition, 11/15/2021, p. 1 (emphasis in original).

37 CFR 1.55(g)(1) sets forth the requirement that a claim for priority and certified copy of the foreign application must be filed in, or received by, the USPTO within the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g). 37 CFR 1.55(g) does not supersede the timing requirements elsewhere in 37 CFR 1.55 for filing the priority claim and the certified copy of the foreign application. 37 CFR 1.55(f)(1) requires that a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application unless an exception to the time period requirement applies under 37 CFR 1.55(h), (i), or (j).1  See MPEP 215.02 

Pursuant to 37 CFR 1.183, in an extraordinary situation, when justice requires, any requirement of the regulations, which is not a requirement of the statutes, may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. A petition under 37 CFR 1.183 must be accompanied by the petition fee set forth in § 1.17(f).2 A request for extraordinary relief and waiver of a provision of the rules under 37 CFR 1.183 will not normally be granted by the Office where there is another avenue available to accomplish the same purpose and provide relief analogous to that which is requested. See Cantello v. Rasmussen, 220 USPQ 664 (Comm’r Pat. 1982) (extraordinary relief will not normally be considered if the rules provide an avenue for obtaining the relief sought).

To meet the requirement for a certified copy of the foreign application under 37 CFR 1.55, applicant may wish to contact the International Bureau (IB) and request that the IB permit applicant to submit the electronic version of the certified copy of the foreign application directly with the IB. Applicant should ask the IB to register the electronic version of the certified copy of the foreign application in the WIPO DAS. Thereafter, applicant should provide the USPTO with the associated WIPO DAS access code, and the Office will attempt retrieval via the WIPO DAS Exchange. Applicant continues to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents

In view of above, the Office will not waive the requirement under 37 CFR 1.55(f) and accept the concurrently filed version of the electronic certified copy of Spanish Plant Breeder’s Rights (PBR) Application No. 20205551 as satisfying 37 CFR 1.55(g).  

The petition under 37 CFR 1.183 is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f). Extensions of time under 37 CFR 1.136(a) are not permitted. This is not a final agency action within the meaning of 5 U.S.C. 704.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web3

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
        
            
        
            
    

    
        1 A petition under 37 CFR 1.55(f) or (g) is not required where a certified copy of the foreign application is filed in, or received by, the USPTO within the pendency of the application and an exception to the timing requirement under 37 CFR 1.55(h), (i), or (j) applies. However, where a priority claim was timely filed in an application, but was not included on the patent because the requirement under 37 CFR 1.55 for a certified copy was not satisfied (e.g., certified copy was not filed in, or received by, the USPTO within the pendency of the application), the patent may be corrected to include the priority claim via a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323, accompanied by a grantable petition under 37 CFR 1.55(f) or (g). See MPEP 216.01(I). In this situation, a petition under 37 CFR 1.55(e) to accept an unintentionally delayed priority claim is not needed. See id. A grantable petition under 37 CFR 1.55(f) or (g) must include the fee set forth in 37 CFR 1.17(g) and a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. See id.
        2 The Office has charged the $210 petition fee as set forth in 37 CFR 1.17(f) to the deposit account as authorized by applicant.
        
        3 https://www.uspto.gov/patents/apply/applying-online/about-efs-web